IN THE SUPREME COURT OF THE STATE OF DELAWARE

HAROLD C. BISSOON, §
§ No. 220, 2014
Defendant Below, §
Appel1ant, § Court Below - Superior Court
§ of the State of De1aware,
v. § in and for New Castle County
§
STATE OP DELAWARE § Cr. ID. No. 121201 l 142
§
Plaintiff Below, §
Appellee. §

Subrr1itted: July 25, 2014
Decided: August 19, 2014

Before HOLLAND, R[DGELY and VALIHURA, Justices.
0 R D E R

This 19th day of August 2014, having carefully considered the appel1ant’s
opening brief and the appellee’s motion to affirm pursuant to Supreme Court Rule
25(a), it appears to the C0urt that:

(1) On October 28, 2013, Harold C. Bissoon pled guilty to two counts of
Robbery First Degree and one count of C0nspiracy Second Degree. He had been
indicted on several other counts. Following a presentence investigation, the
appellant was sentenced as fo1lows: Robbery First Degree-l$ years at Leve1 V

suspended after 10 years for decreasing levels of supervision; Robbery First

.Degree-IS years at Leve1 V suspended after 5 years for Level III probation;

Conspiracy Second Degree-Z years Level V suspended for l year Level II
probation. The appellant did not appeal his sentence to this Court.

(2) On March 24, 2014, the appellant filed a motion in the Superior Court
for modification of sentence in which he sought to reduce his sentence to 8 years
and to include participation in a drug treatment program. The Superior Court
denied the appellant’s motion. This is the appellant’s appeal of the Superior
Court’s denial of his motion for modification of sentence.

(3) This Court reviews a Superior Court’s denial of a motion for
modification of sentence for an abuse of discretion.'

(4) "Delaware law is well established that appellate review of sentences is
extremely limited. Appellate review of a sentence generally ends upon
determination that the sentence is within the statutory limits prescribed by the
legislame."z

(5) The sentence imposed pursuant to the plea agreement between the
appellant and the State falls well within the statutory guidelines Robbery First
Degree, a Class B felony, exposes a defendant to between 2 and 25 years of Level
V incarceration. Conspiracy Second Degree, a Class G felony, carries with it a

potential sentence of 0 to 2 years in a Level V facility. Thus, the appellant’s plea

1 Fassett v. State, 23 A.3d 865 (Del. 201 1) (Table); Hickrnan v. State, 839 A.2d 666 (Del. 2003)
(Table).

2 Mayes v. State, 604 A.2d 839, 842 (Del. 1992) (intemal quotation marks ornitted).
2

agreement exposed him to a potential sentence between 4 and 52 years. The
Superior Court imposed a total of 32 years, suspended after serving 15 years.
Thus, the appellant’s sentence falls within the statutory guidelines.

(6) The sentence was a product cfa plea agreement and was supported by
reasons justifying the sentence, including the appellant’s prior violent criminal
activity and his repetitive criminal conduct. Furthermore, the appellant provided
no additional information that would warrant a sentence reduction. The sentence
imposed by the Superior Court was thus an appropriate exercise of the court’s
discretion.

NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior
Court is AFFIRl\/[ED.

BY TI-IE COURT:

/s/ R@dv J. Holla_ri_d
Justice